Title: To Thomas Jefferson from Vine Utley, 18 March 1822
From: Utley, Vine
To: Jefferson, Thomas


Dear Sir
Lyme County of New-London Conn.
March 18th 22.
You had the goodness in the year 1819. (by my request) to send me an account of your Physical habits.I have coppyed them in imitation of type and Put them into a handsome frame, with glass, and placed them on the walls of my house where it can be read by any person who enters the room. It is an example of strict temperant, and I believe it will be as beneficial to mankind, if published, as Dr Rushes moral and physical Thermometer.I have practiced bathing my feet in cold water for more than a year past every morning, as you have done for sixty years, and have not had any catarrh (ie) an effection of my lungs, since I commenced this practice of bathing my feet in cold water.I never escaped, what is commonly termed a bad cold, so long before. I must certainly impute this exemption from cough &c. to the effect of cold water. I now begin to recommend this salutary practice to others. I believe it will be of infinite benefit to the people in this nothern section of the United States, who are so subject to coughs and colds by the sudden changes of the weather in the winter season. I shall continue to bathe my feet in cold water every morning during life if I receive the same benefit it from it, that I have done for a year past.—I believe I have neglected to acknowledge the receipt of your last letter, which was accompanied by two engravings of yourself taken by different hands. Please to aught my unfeigned thanks for the same, I have put them in handsome frames, and placed them on the walls of my parlour with the likeness of Washington & Franklin. The lines that accompanied your likeness, contained so much sound philosophy and cheerful resignation to the  approach, if death, After being raised to the highest rank among mankind I took the liberty to enclose it in a frame, and placed it with the two engravings if yourself, that posterity may see the true likeness of the American Philosopher, long after his body has been consigned to the Tomb, and learn, by reading his own hand writing, his humble submission to the will of Deity in the last part of his life.With the highest respect I am Sir, your sincere friend.Vine UtleyP.S. I shall take the liberty to publish your Physical habits, if you  have no objection—some learned friends of mine, think it will be if much benefit to the public to set an example of temperance and good morals coming from such an illustrious character as Mr Jefferson, the great Statesman and Philosopher, who, (by being placed in the front ranks of Federalism) saved this great Republic, when it was on the brink of ruin by the cunning and powerful hand of Aristocracy.Sir, It would be gratifying to me to learn, whether you have made use if the warm bath to prevent the symtoms of old age. Dot. Franklin owed much of his cheerfulness and strength of intellect, for the last thirty years of his life, to the use of the warm bath twice a week. That Philosopher commenced the practice of warm bathing, at the time he began to feel the symtoms of old ageOn inanimate matter, warm water is relaxing; but on animate mater, (the living system) I believe it to be stimulating, and invigorating to elderly people. The degree if heat, to be regulated agreeable to the feelings of the person. say from 85° to 92° Farenheit’s Thermometer.